         Case 1:19-cv-06002-AJN Document 44 Filed 01/30/20 Page 1 of 1




                                         January 30, 2020

Via ECF
The Honorable Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: In re Merrill, BofA, and Morgan Stanley Spoofing Litigation, No. 19-CV-6002-AJN

Dear Judge Nathan:

       Plaintiffs intend to amend their complaint by March 9, 2020. Defendants do not oppose this
deadline.

      The parties also propose the following briefing schedule for any responsive motions to the
amended complaint:

           •   Defendants’ moving papers due by May 8, 2020;
           •   Plaintiffs’ opposition papers due by July 7, 2020; and
           •   Defendants’ reply paper due by August 6, 2020.



                                                      Respectfully submitted,

                                                      /s/ Vincent Briganti
                                                        Vincent Briganti

cc:    All Counsel of Record (via ECF)
